Case 1:19-cv-21995-KMW Document 112 Entered on FLSD Docket 04/09/2021 Page 1 of 3
             USCA11 Case: 21-11136 Date Filed: 04/07/2021 Page: 1 of 2

                                                                                                          AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                   Apr 9, 2021
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303                                               MIAMI

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                            April 09, 2021

   Freddy Funes
   Gelber Schachter & Greenberg, PA
   1 SE 3RD AVE STE 2600
   MIAMI, FL 33131-1715

   Gerald Edward Greenberg
   Gelber Schachter & Greenberg, PA
   1 SE 3RD AVE STE 2600
   MIAMI, FL 33131-1715

   Appeal Number: 21-11136-DD
   Case Style: Africa Growth Corporation v. Republic of Angola
   District Court Docket No: 1:19-cv-21995-KMW

   This Court requires all counsel to file documents electronically using the Electronic Case
   Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
   are permitted to use the ECF system by registering for an account at www.pacer.gov.
   Information and training materials related to electronic filing, are available at
   www.ca11.uscourts.gov.

   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inquiries.

   Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED
   ON OR BEFORE May 17, 2021. APPELLANT'S APPENDIX MUST BE SERVED AND
   FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
   INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

   This is the only notice you will receive concerning the due date for filing briefs and appendices.
   See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the
   Guide to Electronic Filing for further information. Pro se parties who are incarcerated are not
   required to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who
   first files a notice of appeal is the appellant unless the parties otherwise agree.)

   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
Case 1:19-cv-21995-KMW Document 112 Entered on FLSD Docket 04/09/2021 Page 2 of 3
             USCA11 Case: 21-11136 Date Filed: 04/07/2021 Page: 2 of 2



   CIP within 14 days after the date the case or appeal is docketed in this court;
   Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and 11th Cir. R. 26.1-1.

   On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.

   Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
   admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
   pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
   wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
   Application for Admission to the Bar and Appearance of Counsel Form are available at
   www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
   attorney files an appearance form. See 11th Cir. R. 46-6(b).

   11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
   You must file a completed Civil Appeal Statement, with service on all other parties, within 14
   days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
   www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

   MEDIATION. If a Civil Appeal Statement is required to be filed, your appeal and all related
   matters will be considered for mediation by the Kinnard Mediation Center. The mediation
   services are free and the mediation process is confidential. You may confidentially request
   mediation by calling the Kinnard Mediation Center at 404-335-6260 (Atlanta) or 305-714-1900
   (Miami). See 11th Cir. R. 33-1.

   Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
   requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
   to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
   in a particular case.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Bradly Wallace Holland, DD/ abm
   Phone #: 404-335-6181

                                                                      DKT-7CIV Civil Early Briefing
Case 1:19-cv-21995-KMW Document 112
                                  111 Entered on FLSD Docket 04/09/2021
                                                             04/06/2021 Page 3
                                                                             1 of 3
                                                                                  1
             USCA11 Case: 21-11136 Date Filed: 04/07/2021 Page: 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-cv-21995-WILLIAMS/TORRES

    AFRICA GROWTH CORPORATION,

           Plaintiff,

    v.

    REPUBLIC OF ANGOLA,

          Defendant.
    _______________________________________/

                                      NOTICE OF APPEAL

           Plaintiff Africa Growth Corporation provides this notice of appeal to the United States

   Court of Appeals for the Eleventh Circuit from this Court’s March 9, 2021 Order (DE 107) in

   which this Court affirmed and adopted the Magistrate Judge’s August 13, 2020 Report and

   Recommendation (DE 92), granted defendant’s motion to dismiss (DE 51), and dismissed this

   case.

   Dated: April 6, 2021                        Respectfully Submitted,

                                               /s/Gerald E. Greenberg
                                               GERALD E. GREENBERG
                                               Florida Bar No. 440094
                                               ggreenberg@gsgpa.com
                                               FREDDY FUNES
                                               Florida Bar No. 87932
                                               ffunes@gsgpa.com
                                               GELBER SCHACHTER & GREENBERG, P.A.
                                               SunTrust International Center
                                               One Southeast Third Avenue, Suite 2600
                                               Miami, Florida 33131
                                               Telephone: (305) 728-0950
                                               E-service: efilings@gsgpa.com

                                               Co-Counsel for Plaintiff Africa Growth Corporation
